Judgment, Supreme Court, Bronx County, entered May 17, 1973, dismissing the proceeding for want of jurisdiction, affirmed, without costs and without disbursements. Concur — Stevens, P. J., Markewich and Steuer, JJ.; Nunez and Kupferman, JJ., dissent in the following memorandum: This case and a number of others before the court in this primaiy season show that the question of designating petitions for candidates gets to be a game with little relevance to the desires of legitimate voters. All We can do is try to comply with the spirit of the law to do substantial justice on the facts as we find them. On that basis, we vote to reverse and remand to the Board of Elections to reinstate Roberto Lebrón as a candidate for the primary.